    Case: 1:16-cr-00258-DCN Doc #: 92 Filed: 12/09/19 1 of 1. PageID #: 1140

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                  December 5, 2019


Clerk
United States Court of Appeals for the Sixth Circuit
540 Potter Stewart U.S. Courthouse                                       FILED
100 East Fifth Street                                             Dec 06, 2019
Cincinnati, OH 45202-3988                                     DEBORAH S. HUNT, Clerk


      Re: Delante L. Lunn
          v. United States
          No. 19-6865
          (Your No. 18-3568)


Dear Clerk:

     The petition for a writ of certiorari in the above entitled case was filed on
December 3, 2019 and placed on the docket December 5, 2019 as No. 19-6865.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Lisa Nesbitt
                                        Case Analyst
